Case 0:20-cv-61857-RKA Document 21 Entered on FLSD Docket 10/30/2020 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-61857-CIV-ALTMAN/Hunt

  AMERICAN TECHNOLOGY
  VENTURES, LLC,

         Plaintiff,
  v.

  EDUARD ORLOV,

        Defendant.
  _________________________________/

                                    ORDER TO SHOW CAUSE

         “A federal court not only has the power but also the obligation at any time to inquire into

  jurisdiction whenever the possibility that jurisdiction does not exist arises.” Fitzgerald v. Seaboard

  Sys. R.R., Inc., 760 F.2d 1249, 1251 (11th Cir. 1985) (citations omitted). It is thus the Court’s

  responsibility to “zealously insure that jurisdiction exists over a case.” Smith v. GTE Corp., 236

  F.3d 1292, 1299 (11th Cir. 2001).

                                             THE FACTS

         The Plaintiff, American Technology Ventures, LLC, is a limited liability company

  registered in Delaware, with its principal place of business in Miami, Florida. See Notice of

  Removal [ECF No. 1] ¶ 1. Its sole member is a citizen of Russia. Id. ¶ 7. The Defendant, Eduard

  Orlov, is a resident of Florida and a citizen of Russia. Id. ¶ 2. The Plaintiff sued the Defendant in

  Florida state court for (1) breach of fiduciary duty, (2) breach of the implied covenant of good faith

  and fair dealing, and (3) unjust enrichment—all based on the Defendant’s allegedly improper

  withdrawal of funds from the Plaintiff’s bank account. See id. at Ex. A (Plaintiff’s state-court
Case 0:20-cv-61857-RKA Document 21 Entered on FLSD Docket 10/30/2020 Page 2 of 5




  Complaint) ¶¶ 1, 3–4. As redress, the Plaintiff claimed damages of between $30,000 and $74,999.

  See id. ¶ 5.

          The Defendant answered in state court and filed counterclaims against the Plaintiff,

  alleging (among other things) trademark infringement under the Lanham Act, 15 U.S.C. § 1125.

  See generally Notice of Removal, Ex. C (Defendant’s state-court Answer and Counterclaims).

  That same day, September 11, 2020, the Defendant removed this case to federal court, asserting

  (in the Notice of Removal) that this Court has jurisdiction under 28 U.S.C §§ 1331, 1332, 1338,

  1367, 1441, 1446(c), and 15 U.S.C. § 1051 et seq. See id. ¶ 11. In that Notice, the Defendant

  further averred that (1) his state counterclaim of $296,000 (plus interest) raised the amount in

  controversy above $75,000, id. ¶ 6, and that (2) the parties are diverse because both he and the

  Plaintiff’s sole member are citizens of Russia, id.

                                              THE LAW

          “The burden of establishing subject matter jurisdiction falls on the party invoking

  removal.” Univ. of S. Alabama v. Am. Tobacco Co., 168 F.3d 405, 411–12 (11th Cir. 1999). Any

  doubt regarding the propriety of removal must be “resolved against removal.” Allen v.

  Christenberry, 327 F.3d 1290, 1293 (11th Cir. 2003).

          I.     Federal-Question Jurisdiction

          District courts have original jurisdiction over “all civil actions arising under the

  Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. The “well-pleaded

  complaint” rule applies to cases in which the Court’s federal-question jurisdiction is invoked.

  Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). Under that rule, a defendant may remove

  under the Court’s federal-question jurisdiction only if the Court can glean a federal cause of action

  from the face of the complaint. Id.; see also Blab T.V. of Mobile, Inc. v. Comcast Cable Commc’ns,




                                                   2
Case 0:20-cv-61857-RKA Document 21 Entered on FLSD Docket 10/30/2020 Page 3 of 5




  Inc., 182 F.3d 851, 854 (11th Cir. 1999) (“[T]he plaintiff’s properly pleaded complaint governs

  the jurisdictional determination.”).

          Federal-question jurisdiction cannot, however, arise from a defendant’s counterclaims. See

  Holmes Grp., Inc. v. Vornado Air Circulation Sys., Inc., 535 U.S. 826, 831 (2002) (holding that “a

  counterclaim—which appears as part of the defendant’s answer, not as part of the plaintiff's

  complaint—cannot serve as the basis for ‘arising under’ jurisdiction”); see also Home Depot U. S.

  A., Inc. v. Jackson, 139 S. Ct. 1743, 1748 (2019) (“[28 U.S.C. § 1441(a)] . . . does not permit

  removal based on counterclaims at all, as a counterclaim is irrelevant to whether the district court

  had ‘original jurisdiction’ over the civil action.”); Am. Gen. Fin. Servs. of Alabama, Inc. v.

  Witherspoon, 426 F. App’x 781, 782 (11th Cir. 2011) (“Ordinarily, federal jurisdiction may not be

  predicated upon an actual or anticipated counterclaim, even where that counterclaim is

  compulsory.”); Frenchy Stars, LLC v. Fountainebleau Fla. Hotel, LLC, 2012 WL 12895225, at *1

  (S.D. Fla. May 25, 2012) (remanding a case that had been removed only on the basis of the

  defendant’s Lanham Act counterclaims for trademark infringement, unfair competition, and

  dilution).

          II.    Diversity Jurisdiction

          District courts have original jurisdiction in “civil actions between citizens of different

  States, between U.S. citizens and foreign citizens, or by foreign states against U.S. citizens.” Exxon

  Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005) (citing 28 U.S.C. § 1332). But

  federal courts “do not have diversity jurisdiction over cases where there are foreign entities on

  both sides of the action, without the presence of citizens of a state on both sides.” Iraola & CIA,

  S.A. v. Kimberly-Clark Corp., 232 F.3d 854, 860 (11th Cir. 2000) (citing Cabalceta v. Standard

  Fruit Co., 883 F.2d 1553, 1558 (11th Cir. 1989)); see also Magdalena v. Toyota Motor Corp.,




                                                    3
Case 0:20-cv-61857-RKA Document 21 Entered on FLSD Docket 10/30/2020 Page 4 of 5




  2013 WL 12092086, at *7 (S.D. Fla. July 10, 2013) (“Because both Plaintiffs are aliens and

  Defendant TMC is an alien, and because there are no U.S. Plaintiffs in the case, diversity

  jurisdiction does not exist.”). Section 1441(b)(2) also prevents removal under the Court’s diversity

  jurisdiction where any of the parties “properly joined and served as defendants is a citizen of the

  State in which such action is brought.”

                                              ANALYSIS

         The Defendant has not shown that this Court can exercise its federal-question jurisdiction

  over this case. In fact, his argument for federal-question jurisdiction is premised on the

  counterclaim he’s brought. See Notice of Removal ¶ 5 (arguing that there is federal-question

  jurisdiction based on “federal statutory claims[,] such as claims of trademark infringement as

  committed by the Plaintiff”) (emphasis added). But, as we’ve explained, a defendant cannot

  remove a case on the basis of federal claims he advanced in a counterclaim. See Holmes Grp., 535

  U.S. at 831.

         Nor has the Defendant established that at least one of the parties is a citizen of a State, see

  Iraola, 232 F.3d at 860—or that he’s a citizen of a State, but not a citizen of Florida. If he isn’t a

  citizen of any State—or if he is a citizen of Florida—removal would be improper under §

  1441(b)(2), which bars removal if “any of the parties in interest properly joined and served as

  defendants is a citizen of the State in which such action is brought.”

                                                   ***

         For all these reasons, the Court hereby

         ORDERS the Defendant to SHOW CAUSE by November 6, 2020 why this case should

  not be remanded for lack of subject-matter jurisdiction.




                                                    4
Case 0:20-cv-61857-RKA Document 21 Entered on FLSD Docket 10/30/2020 Page 5 of 5




        DONE AND ORDERED in Fort Lauderdale, Florida this 29th day of October 2020.




                                               _________________________________
                                               ROY K. ALTMAN
                                               UNITED STATES DISTRICT JUDGE

  cc:   counsel of record
        Plaintiff, pro se




                                           5
